t c memo united_states tax_court lois wiener petitioner v commissioner of internal revenue respondent docket no filed date larry kars for petitioner shawna a early for respondent memorandum opinion marvel judge this case is before the court on petitioner’s motion for administrative and litigation costs pursuant to sec_7430 and rule 1unless otherwise indicated all section references are to the internal_revenue_code code in effect at the time petitioner filed her petition and all rule references are to the tax_court continued in wiener v commissioner tcmemo_2008_230 wiener i we granted petitioner’s request for relief under sec_6015 with respect to petitioner’s federal_income_tax liabilities for petitioner timely moved to vacate our decision in wiener i and moved for administrative and litigation costs we granted petitioner’s motion to vacate our decision in order to consider petitioner’s motion for administrative and litigation costs for the reasons that follow we shall deny petitioner’s motion for costs background in wiener i we made extensive findings_of_fact and we incorporate those findings in this opinion by reference for convenience and clarity we repeat below the facts necessary for disposition of the instant motion petitioner resided in new york when the petition was filed petitioner and jay wiener mr wiener were married in as of the date of trial they were still married petitioner graduated with a bachelor of arts degree from syracuse university in her course work did not include classes in accounting finance or math from through petitioner worked in the customer service_department of at t in petitioner became a full-time homemaker and she remained a full-time continued rules_of_practice and procedure homemaker until around the time of trial when she began selling clothing from her home during the years in issue petitioner and mr wiener collectively the wieners maintained a joint checking account petitioner wrote checks for routine household expenses from the account but she relied on mr wiener to make large purchases and handle the couple’s investments and tax matters the bank statements for the joint checking account were mailed to the wieners’ home address mr wiener reconciled the account and monitored the account balance in mr wiener invested in sinclair global arbitrage sga a limited_partnership on date mr wiener wrote two checks to sga from the wieners’ joint checking account totaling dollar_figure on date mr wiener wrote a third check to sga for dollar_figure petitioner did not sign any of the checks nor did she know about them mr wiener did not tell petitioner about the investment in sga mr wiener received a schedule_k-1 partner’s share of income credits deductions etc for that showed he was a limited_partner in sga petitioner’s name did not appear on the schedule_k-1 nor did it appear on any correspondence from sga the wieners filed joint federal_income_tax returns for mr wiener’s accountant martin bond mr bond prepared the returns on the basis of information provided by mr wiener and mr wiener’s office manager petitioner did not provide information for the preparation of the tax returns nor did she discuss the returns with mr bond after mr bond prepared each year’s return he brought the return to mr wiener’s office where mr wiener signed both his name and petitioner’s name to the return and mailed it to the internal_revenue_service irs petitioner did not review any of the returns for on each of the returns the wieners reported an overpayment and claimed a refund petitioner did not know about the refunds and she did not benefit from them beyond normal support the wieners’ joint returns for and deducted sga partnership losses of dollar_figure dollar_figure and dollar_figure respectively respondent audited sga for disallowed certain partnership deductions and mailed a notice_of_deficiency to the wieners petitioner was not involved in the audit and mr wiener did not tell her about it a petition was filed in this court on behalf of the wieners seeking a redetermination of the deficiencies for docket no on date the court entered a stipulated decision in docket no petitioner did not sign the stipulated decision in accordance with the stipulated decision on date respondent assessed federal_income_tax deficiencies against the wieners for and and on date respondent assessed an income_tax deficiency against the wieners for collectively the tax_liabilities on date about or months after respondent assessed the tax_liabilities petitioner transferred the marital home the morris lane property to the charles wiener trust in consideration for substantial sums previously advanced by the trust to mr wiener on the date of the transfer petitioner did not know about the tax_liabilities or that she was personally liable for them following the transfer the wieners continued to live at the morris lane property and they paid the mortgage and other household expenses from their joint checking account on date respondent filed a notice_of_federal_tax_lien against the wieners with respect to the tax_liabilities in pursuant to an agreement between the irs and the wieners the federal_tax_lien that had attached to the morris lane property was released and the morris lane property was sold the wieners purchased a new residence in armonk new york that under the agreement with the irs was titled in their joint names and was subject_to the federal_tax_lien the new home wa sec_2we are unable to determine from the record whether the assessed amounts include additions to tax or penalties we assume that respondent assessed interest as required by the internal_revenue_code when he assessed the income_tax deficiencies purchased with the proceeds from the sale of the morris lane property at the time of trial the wieners resided in the new residence and petitioner listed the residence as an asset on form 433-a collection information statement for wage earners and self-employed individuals that she submitted to respondent on or about date in in connection with collection activities related to the tax_liabilities petitioner learned for the first time that the liabilities were attributable to mr wiener’s investment in sga at that time one of respondent’s revenue officers suggested that petitioner apply for relief under sec_6015 on or about date petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief on which she requested relief from joint_and_several_liability for the liabilities pursuant to sec_6015 on or about date respondent informed petitioner that her request for relief had been denied petitioner filed a protest with respondent’s appeals_office on date respondent issued a notice_of_determination that denied petitioner’s request for relief under sec_6015 for each of the years in issue in the notice respondent stated simply we did not find you eligible for relief under sec_6015 c or f and gave no indication of the analysis the appeals_office used or the information it relied on to make its determination petitioner timely petitioned this court pursuant to sec_6015 alleging that respondent’s determination was in error petitioner argued she was entitled to innocent spouse relief for under sec_6015 or in the alternative under sec_6015 we held in wiener i that petitioner was not entitled to relief under sec_6015 because even if she lacked actual knowledge of the partnership losses claimed on the federal_income_tax returns she had a duty to inquire about the returns and the losses they showed and she failed to satisfy the duty accordingly we held petitioner had constructive knowledge of the understatements of tax on the returns and such knowledge was fatal to petitioner’s request for relief under sec_6015 however we also held that petitioner was entitled to equitable relief under sec_6015 we based our holding with respect to sec_6015 on credibility determinations with respect to certain testimony a thorough review of the evidence and a careful analysis of sec_6015 and in particular revproc_2000_15 sec_4 2000_1_cb_447 which sets forth the conditions under which the commissioner will grant taxpayers equitable relief from joint_and_several_liability for federal_income_tax discussion i sec_7430 sec_7430 allows a taxpayer to recover reasonable administrative and litigation costs incurred in an administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty reasonable_administrative_costs are the reasonable and necessary costs incurred by the taxpayer in connection with the administrative_proceeding including administrative fees imposed by the commissioner reasonable fees paid_or_incurred to retain the services of a representative who is licensed to practice_before_the_irs reasonable expenses of expert witnesses and reasonable costs for any study analysis or report that is necessary to the taxpayer’s case sec_7430 sec_301_7430-4 proced admin regs similarly reasonable_litigation_costs include reasonable court costs reasonable attorney’s fees reasonable expenses of expert witnesses and reasonable costs of any study analysis or report necessary to the taxpayer’s case sec_7430 to recover administrative and litigation costs under sec_7430 the taxpayer must satisfy each of the following requirements the taxpayer must not have unreasonably protracted the administrative or court proceedings sec_7430 and the taxpayer must have been the prevailing_party in the administrative or court_proceeding sec_7430 in addition with respect to a request for litigation costs the taxpayer must also prove that he or she exhausted all administrative remedies available within the irs sec_7430 respondent concedes that petitioner exhausted all administrative remedies available within the irs and did not unreasonably protract the proceedings thus the dispositive issue in this case is whether petitioner was the prevailing_party in wiener i a taxpayer is the prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues the taxpayer’s net_worth does not exceed dollar_figure million and the position of the commissioner was not substantially justified sec_7430 see also sec_301_7430-5 proced admin regs the taxpayer has the burden_of_proof with respect to requirements and the commissioner has the burden_of_proof with respect to requirement sec_7430 rule e ii the sec_7430 requirements a the substantially prevailed requirement the term prevailing_party means any party in a proceeding to which sec_7430 applies other than the united_states who has substantially prevailed with respect to the amount in controversy or with respect to the most significant issue or set of issues presented sec_7430 sec_301_7430-5 proced admin regs any determination as to whether a party is the prevailing_party may be made by agreement of the parties by the commissioner in the case of a final_determination following an administrative_proceeding or by a court in the case of a final_determination made by a court sec_7430 in wiener i petitioner prevailed with respect to the amount in controversy inasmuch as we granted petitioner relief from joint_and_several_liability petitioner also prevailed with respect to the most important issue ie whether she was entitled to relief under sec_6015 accordingly we conclude that petitioner substantially prevailed in wiener i b the net_worth requirement sec_7430 provides in relevant part that the term prevailing_party means a party who meets the requirements of u s c sec d b title u s c sec d b defines the term party as an individual whose net_worth did not exceed dollar_figure at the time the civil_action was filed further rule b provides that a motion for an award of reasonable administrative or litigation costs must include a statement that the taxpayer meets the net_worth requirements of u s c sec d b and must be supported by an affidavit executed by the moving party and not by counsel for the moving party after an initial foot fault petitioner satisfied the requirements of u s c sec d b and rule b by filing and signing an affidavit attesting that on date her net_worth did not exceed dollar_figure million respondent does not dispute the substance of the affidavit accordingly we conclude that petitioner has satisfied the net_worth requirement c the not substantially justified requirement the next issue we must consider is whether respondent’s position was substantially justified if it was petitioner cannot be the prevailing_party and we will not award administrative or litigation costs sec_7430 see also 106_tc_436 whether the commissioner’s position was substantially justified depends on all the facts and circumstances 102_tc_660 affd without published 3petitioner’s motion for administrative and litigation costs which was signed by petitioner’s counsel but not by petitioner stated that petitioner’s net_worth was not in excess of dollar_figure million the motion was not accompanied by an affidavit attesting that petitioner’s net_worth did not exceed dollar_figure million respondent noted the error in his response to petitioner’s motion for administrative and litigation costs petitioner filed a motion for leave to file such an affidavit and we granted petitioner’s motion opinion sub nom tsa stanford associates inc v commissioner 77_f3d_490 9th cir a position is substantially justified if it has a reasonable basis in fact and law and is justified to a degree that would satisfy a reasonable person 487_us_552 the fact that the commissioner ultimately loses or concedes an issue is not determinative with respect to a taxpayer’s claim for administrative and litigation costs vines v commissioner tcmemo_2006_258 various courts have held that the commissioner’s position is substantially justified where inter alia resolution of the issue required an analysis of facts that did not clearly favor either party’s position see 314_f3d_944 8th cir and where there was legal precedent to support the commissioner’s position see 85_tc_927 abc rentals of san antonio inc v commissioner tcmemo_2000_47 where a taxpayer seeks both administrative and litigation costs we apply the substantially justified standard as of the two separate dates on which the commissioner took a position first in the administrative_proceeding and later in the court_proceeding sec_7430 and b 108_tc_430 for purposes of the administrative_proceeding the commissioner’s position is the position articulated in the notice_of_determination for purposes of the court_proceeding the commissioner’s position is the position set forth in his answer to the taxpayer’s petition maggie mgmt co v commissioner supra pincite although the commissioner’s positions in the administrative and court proceedings are often considered separately we can consider them together where the commissioner maintains the same position throughout foy v commissioner tcmemo_2005_116 in deciding whether respondent’s position was substantially justified it is useful to consider the code’s approach to relief from joint_and_several_liability sec_6013 provides that if a married couple files a joint federal_income_tax return the couple’s liability for the tax shall be joint_and_several however strict adherence to the rule_of joint_and_several_liability can lead to unjust results where for example a taxpayer becomes burdened with onerous tax_liabilities created by a former spouse through no fault of the taxpayer see eg 65_tc_959 for this reason congress in enacted sec_6013 the predecessor to sec_6015 to relieve taxpayers of joint_and_several_liability in certain circumstances 117_tc_279 in congress repealed sec_6013 and enacted sec_6015 which applies to liabilities arising after date as well as those that arose before date but remained unpaid as of date sec_1_6015-8 income_tax regs under sec_6015 a taxpayer may be relieved from joint_and_several_liability under three circumstances first a taxpayer who filed a joint federal_income_tax return with his or her spouse may seek relief under sec_6015 if among other things the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement_of_tax on the return and that it would be inequitable to hold the taxpayer liable for the deficiency second in the case of a taxpayer who is no longer married to or is legally_separated from the person with whom he or she filed the joint federal_income_tax return sec_6015 provides for relief under certain circumstances finally a taxpayer who does not qualify for relief under sec_6015 or c may seek equitable relief under sec_6015 sec_6015 respondent maintained the same position throughout the administrative and court proceedings with respect to petitioner’s request for relief under sec_6015 specifically respondent argued petitioner was not entitled to relief because she failed to fulfill her duty_of inquiry and she therefore had constructive knowledge of the understatements for 4because petitioner is still married to mr wiener and because the parties agree that sec_6015 does not apply we need not discuss sec_6015 in any greater depth respondent’s position had a reasonable basis in fact and law indeed we sustained respondent’s determination to deny petitioner’s request for sec_6015 relief for the reasons respondent cited in the court proceedings as we wrote in wiener i we conclude that petitioner under the facts and circumstances of this case had a duty to inquire regarding the partnership losses claimed on her returns because she failed to satisfy her duty_of inquiry we find that she had reason to know of the understatements citations and fn ref omitted we conclude therefore that respondent’s position with respect to petitioner’s request for relief under sec_6015 was substantially justified sec_6015 respondent maintained throughout the administrative and court proceedings that petitioner was not entitled to equitable relief however the basis for respondent’s position in the administrative_proceeding is unclear respondent’s notice_of_determination simply states we did not find you eligible for relief under sec_6015 before we issued our opinion in porter v commissioner t c ___ we examined the commissioner’s determination sec_5sec was amended by the tax relief and health care act of publaw_109_432 div c sec_408 120_stat_3061 we acknowledged in wiener i that the amendments to sec_6015 raised questions concerning the appropriate standard of review in sec_6015 cases see 130_tc_115 continued under sec_6015 for abuse_of_discretion however because the record in wiener i did not contain respondent’s analysis in support of his determination under sec_6015 we were unable to apply an abuse_of_discretion standard instead we determined de novo whether the commissioner properly concluded that petitioner was not entitled to equitable relief under sec_6015 on the basis of that fact-intensive analysis we ultimately concluded that petitioner was entitled to relief under sec_6015 we shall apply a similar analysis in this proceeding this time however rather than ask whether respondent’s position with respect to petitioner’s request for sec_6015 relief was correct on the merits we will examine the record to determine whether respondent’s position had a reasonable basis in fact and law continued concurring opinion of judge wherry in which seven other judges joined in a subsequent opinion in porter v commissioner t c we resolved the issue by holding that a de novo standard of review is the appropriate standard of review under sec_6015 including under subsec f 6neither the notice_of_determination nor the accompanying supplemental case memorandum contained any analysis or recited sufficient facts for the court to review using an abuse_of_discretion standard sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the commissioner has proscribed procedures for analyzing a request for relief under sec_6015 the procedures irs personnel were to apply to the review of petitioner’s request are set forth in revproc_2000_15 supra revproc_2000_15 sec_4 states that before the commissioner will consider the requesting spouse’s request for relief under sec_6015 the requesting spouse must satisfy the following seven threshold conditions the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or sec_6015 7as we stated in wiener i revproc_2003_61 2003_2_cb_296 which superseded revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date petitioner requested relief on date and respondent issued the preliminary determination_letter before date therefore revproc_2003_61 supra is inapplicable here the requesting spouse applies for relief no later than two years after the date of the service’s first collection activity after date with respect to the requesting spouse except as provided in the next sentence the liability remains unpaid a requesting spouse is eligible to be considered for relief in the form of a refund of liabilities for a amounts paid on or after date and on or before date and b installment payments made after date pursuant to an installment_agreement entered into with the service and with respect to which an individual is not in default that are made after the claim for relief is requested no assets were transferred between the spouses filing the joint_return as part of a fraudulent scheme by such spouses there were no disqualified assets transferred to the requesting spouse by the nonrequesting spouse if there were disqualified assets transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent that the liability exceeds the value of such disqualified assets for this purpose the term disqualified_asset has the meaning given such term by sec_6015 and the requesting spouse did not file the return with fraudulent intent if a requesting spouse satisfies each of the seven threshold conditions revproc_2000_15 supra instructs irs personnel to determine whether the requesting spouse satisfies the additional requirements set forth in either revproc_2000_15 sec dollar_figure or revproc_2000_15 sec_4 c b pincite provides that in cases where the threshold conditions set forth in revproc_2000_15 sec_4 have been satisfied but the requesting spouse does not qualify for relief under revproc_2000_15 sec_4 c b pincite equitable relief may be granted under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse responsible for all or part of the liability in making the decision the commissioner will weigh a number of positive and negative factors the following list is not exclusive and no single factor is determinative factors weighing in favor of relief the factors weighing in favor of relief include but are not limited to the following a marital status the requesting spouse is separated whether legally_separated or living apart or divorced from the nonrequesting spouse b economic hardship the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted c abuse the requesting spouse was abused by the nonrequesting spouse but such abuse did not amount to duress d no knowledge or reason to know in the case of a liability that was properly reported but not paid the requesting spouse did not know and had no reason to know that the liability would not be paid in the case of a liability that arose from a deficiency the requesting spouse did not know and had no reason to know of the items giving rise to the deficiency e nonrequesting spouse’s legal_obligation the nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability this will not be a factor weighing in favor of relief if the requesting spouse knew or had reason to know at the time the divorce decree or agreement was entered into that the non-requesting spouse would not pay the liability f attributable to nonrequesting spouse the liability for which relief is sought is solely attributable to the nonrequesting spouse factors weighing against relief the factors weighing against relief include but are not limited to the following a attributable to the requesting spouse the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse b knowledge or reason to know a requesting spouse knew or had reason to know of the item giving rise to a deficiency or that the reported liability would be unpaid at the time the return was signed this is an extremely strong factor weighing against relief nonetheless when the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where a requesting spouse knew or had reason to know that the liability would not be paid and in very limited situations where the requesting spouse knew or had reason to know of an item giving rise to a deficiency c significant benefit the requesting spouse has significantly benefitted beyond normal support from the unpaid liability or items giving rise to the deficiency see sec_1 b d lack of economic hardship the requesting spouse will not experience economic hardship within the meaning of sec_4 c of this revenue_procedure if relief from the liability is not granted e noncompliance with federal_income_tax laws the requesting spouse has not made a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates f requesting spouse’s legal_obligation the requesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the liability revproc_2000_15 sec_4 c b pincite in wiener i respondent argued that petitioner failed to satisfy revproc_2000_15 sec_4 because petitioner transferred the morris lane property to a family_trust for less than adequate_consideration in an attempt to place her assets beyond the reach of respondent in support respondent cited doyle v commissioner tcmemo_2003_96 affd 94_fedappx_949 3d cir in which we found it significant that the taxpayer and her husband had tried to make themselves collection proof by encumbering their personal_residence transferring money to their children and taking expensive vacations in the alternative respondent argued that even if petitioner satisfied the threshold conditions of revproc_2000_15 sec_4 the factors enumerated in revproc_2000_15 sec_4 weighed against granting petitioner’s request for equitable relief although we ultimately granted petitioner’s request for sec_6015 relief respondent’s position found factual support in the record and legal support in our holding in doyle v commissioner supra and similar cases in which taxpayers 8admittedly doyle v commissioner tcmemo_2003_96 affd 94_fedappx_949 3d cir is not precisely analogous to this case but we think the facts are similar enough continued attempted to transfer assets to avoid paying their tax_liabilities respondent’s position throughout the administrative and litigation proceedings reflected his determination that petitioner acting with knowledge of the tax_liabilities had participated in an effort to make herself and her husband collection proof that determination was apparently based on respondent’s evaluation of information submitted by petitioner and her husband and a judgment regarding the credibility of petitioner and her husband under these circumstances where the credibility of petitioner and her husband was a legitimate concern and the facts did not clearly favor one party’s position over the other party’s position we do not believe that respondent’s position was unreasonable see kaffenberger v united_states f 3d pincite accordingly we conclude that respondent’s position was substantially justified continued that it was reasonable for respondent to cite doyle for the proposition that a taxpayer who transfers or encumbers assets in an effort to thwart the commissioner’s collection activity is not entitled to sec_6015 relief 9see eg etkin v commissioner tcmemo_2005_245 taxpayer’s claim for sec_6015 relief denied where taxpayer’s husband transferred property to her as part of a scheme to frustrate the commissioner’s collection activities see also ohrman v commissioner tcmemo_2003_301 taxpayer’s claim for sec_6015 relief was denied where taxpayer received a transfer of a disqualified_asset from her former spouse in violation of revproc_2000_15 sec_4 2000_1_cb_447 affd 157_fedappx_997 9th cir iii conclusion although we granted petitioner’s request for relief under sec_6015 in wiener i our decision turned on a fact- intensive analysis and an evaluation of the credibility of petitioner the actions of petitioner and her husband with respect to the transfer of their home and the reporting of trust interests on forms submitted to respondent reasonably raised suspicions that respondent resolved by deciding not to grant relief under sec_6015 although we ultimately accepted petitioner’s explanation of these actions as credible the mere fact that we held in favor of petitioner does not establish that respondent’s position was not substantially justified on the contrary we conclude that respondent’s position in the administrative and court proceedings was substantially justified and petitioner therefore shall not be treated as the prevailing_party in wiener i for purposes of sec_7430 we have considered all remaining arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing petitioner’s motion for administrative and litigation costs will be denied an appropriate order and decision will be entered
